Exhibit 10.2

Drawn by and mail after recording to:

Moore & Van Allen PLLC (MPH)

100 North Tryon Street, Suite 4700

Charlotte, North Carolina 28202-4003

OBLIGATIONS SECURED HEREBY PROVIDE FOR

A FLUCTUATING INTEREST RATE

MULTISTATE

AMENDED AND RESTATED MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (FLORIDA)

by and from

THE PANTRY, INC., “Mortgagor”

to

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Agent, “Mortgagee”

Dated as of January 9, 2008

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN



--------------------------------------------------------------------------------

AMENDED AND RESTATED MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (FLORIDA)

THIS AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (FLORIDA) (this “Mortgage”) is dated as of January 9,
2008, by and among THE PANTRY, INC., a Delaware corporation (“Mortgagor”), whose
address is 1801 Douglas Drive, Sanford, North Carolina 27330 and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Agent”) for the lenders party to
the Credit Agreement (defined below) (such lenders, together with their
respective successors and assigns, collectively, the “Lenders”), having an
address at 201 South College Street, CP-8, Charlotte, North Carolina 28288-0680
(Agent, together with its successors and assigns, “Mortgagee”).

RECITALS

A. Mortgagee is the assignee, owner and holder of those certain mortgages
described on Exhibit B hereto (the “Original Mortgages”) and the obligations
secured thereby, which encumber the properties described on Exhibit A hereto.
Mortgagee’s address is set forth above.

B. Mortgagor and Mortgagee now desire to amend and restate the Original
Mortgages to contain all of the terms and conditions contained herein.

NOW, THEREFORE, Mortgagor and Mortgagee hereby amend and restate the Original
Mortgages in their entirety to provide as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Third
Amended and Restated Credit Agreement, dated as of May 15, 2007 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively, the “Credit Agreement”), among Mortgagor, certain domestic
subsidiaries of Mortgagor, the Lenders and Mortgagee. As used herein, the
following terms shall have the following meanings:

1.1.1 “Indebtedness”: (1) (a) all Credit Party Obligations of any type now
existing or hereafter arising, including by way of successive reborrowings and
repayments, of principal, interest and other amounts evidenced or secured by the
Credit Agreement and the other Credit Documents (as defined therein), including,
without limitation (i) revolving credit promissory notes of the Grantor, under
which sums may be advanced, paid back and readvanced (as referenced and defined
in the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Revolving Notes”), in the aggregate original principal amount of up to
$225,000,000, maturing on May 15, 2013; (ii) those certain term loan notes (as
referenced and defined in the Credit Agreement, as amended, modified,
supplemented, extended, renewed, replaced, restated or amended and restated from
time to time, collectively, the “Term Notes”), in the aggregate principal amount
of up to $450,000,000, maturing on May 15, 2014; (iii) letters of



--------------------------------------------------------------------------------

credit for the account of the Grantor or any other Credit Party (as referenced
and defined in the Credit Agreement, as amended, modified, supplemented,
extended, renewed, replaced, restated or amended and restated from time to time,
collectively, the “Letters of Credit”), in the aggregate principal amount not to
exceed $120,000,000, maturing not later than May 15, 2013; (v) swingline
promissory notes made by the Grantor (as such note or notes are referenced and
defined in the Credit Agreement, as amended, modified, supplemented, extended,
renewed, replaced, restated or amended and restated from time to time,
collectively, the “Swingline Notes”) in the aggregate original principal amount
not to exceed $15,000,000, maturing on May 15, 2013; and (vi) those certain
Incremental Facilities (as defined in the Credit Agreement), under which sums
may be advanced from time to time in an amount not to exceed $200,000,000; and
(b) principal, interest and other amounts that may hereafter be loaned by
Beneficiary or any of the Lenders under or in connection with the Credit
Agreement or any of the other Credit Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(2) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary, any of the Lenders and any
Hedging Agreement Provider under documents that recite that they are intended to
be secured by this Deed of Trust (to the extent permitted by the Credit
Agreement), including any obligations or liability arising under
any Secured Hedging Agreements. The Revolving Notes, the Swingline Note and the
Term Notes shall hereinafter collectively be called the “Notes.”

1.1.2 “Mortgaged Property”: All of Mortgagor’s interest in (1) the fee interest
in the real property described in Exhibit A attached hereto and incorporated
herein by this reference, together with any greater estate therein as hereafter
may be acquired by Mortgagor (the “Land”), (2) all improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”), (3) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all right, title and interest of
Mortgagor in and to all goods, accounts, general intangibles, instruments,
documents, chattel paper and all other personal property of any kind or
character, including such items of personal property as defined in the UCC
(defined below), now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements (the “Personalty”), (5) all
reserves, escrows or impounds required under the Credit Agreement and all
deposit accounts maintained by Mortgagor with respect to the Mortgaged Property,
(6) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(7) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing, possessing, operating from, residing in, selling
or otherwise enjoying the Mortgaged Property (the “Rents”), (8) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, permits, licenses, certificates and entitlements in any way
relating to the construction, use, occupancy, operation, maintenance, enjoyment
or ownership of the Mortgaged Property (the “Property Agreements”), (9) all
rights, privileges, tenements, hereditaments, rights-of-way,



--------------------------------------------------------------------------------

easements, appendages and appurtenances appertaining to the foregoing, (10) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor, and (12) all of Mortgagor’s right, title and interest in
and to any awards, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements, Fixtures or Personalty. As used in this Mortgage, the
term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.

1.1.3 “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit Agreement
and the other Credit Documents.

1.1.4 “UCC”: The Uniform Commercial Code of FLORIDA or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than FLORIDA, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT

Section 2.1 Grant.

2.1.1 To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee the Mortgaged Property, subject,
however, to the Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged
Property to Mortgagee, and Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Mortgagee.

2.1.2 Mortgagor covenants the Mortgagor is lawfully seized of the Mortgaged
Property in fee simple absolute, that Mortgagor has good right and is lawfully
authorized to sell, convey or encumber the same, and that the Mortgaged Property
is free and clear of all encumbrances except as expressly provided herein.
Mortgagor further covenants to warrant and forever defend all and singular the
Mortgaged Property Mortgagee and the heirs, successors and assigns of Mortgagee
from and against Mortgagor and all persons whomsoever lawfully claiming the
Mortgaged Property or any part of the Mortgaged Property.

2.1.3 PROVIDED ALWAYS, nevertheless, and it is the true intent and meaning of
Mortgagor and Mortgagee, that if Mortgagor pays or causes to be paid to
Mortgagee the Indebtedness and Obligations, the estate hereby granted shall
cease, determine and be utterly null and void; otherwise said estate shall
remain in full force and effect.

2.1.4 The lien of this Mortgage will automatically attach, without further act,
to all fixtures now or hereafter located in or on, or attached to, or used or
intended to be used in connection with or with the operation of, the Mortgaged
Property or any part of the Mortgaged Property.



--------------------------------------------------------------------------------

Section 2.2 Future Advances. In addition to all other indebtedness secured by
this Mortgage, this Mortgage shall also secure and constitute a first lien on
the Mortgaged Property for present and future obligations of Mortgagor to
Mortgagee, and this Mortgage is executed to secure all such obligations. Any
future obligations and advances may be made in accordance with the Credit
Agreement or the Credit Documents, at the option of the Mortgagee. The total
amount of the indebtedness that may be secured by this Mortgage may increase or
decrease from time to time. The amount of the present disbursement secured
hereby is $348,250,000 and the maximum principal amount which may be secured
hereby at any one time is $900,000,000, together with interest thereon;
provided, however, the said maximum principal amount which may be increased by
such additional sums or amounts as may be advanced by Mortgagee pursuant to this
Mortgage, Credit Agreement and all other Credit Documents and all such
additional sums and amounts shall be deemed necessary expenditures for the
protection of the security. The time period within which such future
disbursements are to be made is 20 years from the date hereof. Mortgagee’s
reservation of the right to make future advances in excess of the face amount of
the Obligations is not an indication that the Mortgagee intends to make such
future advances. If, pursuant to Florida Statutes §697.04, Mortgagor files a
notice specifying the dollar limit beyond which future advances made pursuant to
this Mortgage will not be secured by this Mortgage, Mortgagor shall give
immediate notice to Mortgagee by certified mail. Such a filing constitutes an
additional Event of Default hereunder.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests
except for Permitted Liens (as defined in the Credit Agreement). This Mortgage
creates valid, enforceable first priority liens and security interests against
the Mortgaged Property, subject only to the Permitted Liens.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage, the Credit Agreement and the
other Credit Documents. If any lien or security interest is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Credit Agreement (including the
requirement of providing a bond or other security satisfactory to Mortgagee).

Section 3.3 Payment and Performance. Mortgagor shall pay the Indebtedness when
due under the Credit Agreement and the other Credit Documents and shall perform
the Obligations in full when they are required to be performed.

Section 3.4 Replacement of Fixtures. Except as may be permitted by the Credit
Agreement, Mortgagor shall not, without the prior written consent of Mortgagee
(said consent not to be unreasonably withheld or delayed), permit any of the
Fixtures to be removed at



--------------------------------------------------------------------------------

any time from the Land or Improvements, unless the removed item is removed
temporarily for maintenance and repair or, if removed permanently, is obsolete
and is replaced by an article of equal or better suitability and value, owned by
Mortgagor subject to the liens and security interests of this Mortgage, the
Credit Agreement and the other Credit Documents, and free and clear of any other
lien or security interest except Permitted Liens.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and the Lenders, and
their respective agents, representatives and employees, upon reasonable prior
notice to Mortgagor, to inspect the Mortgaged Property and all books and records
of Mortgagor located thereon, and to conduct such environmental and engineering
studies as provided in the Credit Agreement.

Section 3.6 Intentionally Deleted.

Section 3.7 Condemnation Awards and Insurance Proceeds.

3.7.1 Condemnation Awards. Mortgagee shall be entitled to be made a party to, be
notified by Mortgagor of and to participate in any proceeding, whether formal or
informal, for condemnation or acquisition pursuant to power of eminent domain of
any portion of the Mortgaged Property. Mortgagor assigns to Mortgagee the right
to collect and receive any payment or award to which Mortgagor would otherwise
be entitled by reason of condemnation or acquisition pursuant to power of
eminent domain of any portion of the Mortgaged Property. Any such payment or
award received by Mortgagee may, at Mortgagee’s option, (i) be applied by
Mortgagee to payment of any Indebtedness or any Obligations in such order as
Mortgagee may determine or (ii) be applied in a manner determined by Mortgagee
to the replacement of the portion of the Mortgaged Property taken and to the
repair or restoration of the remaining portion of the Mortgaged Property or
(iii) be released to Mortgagor upon such conditions as Mortgagee may determine
or (iv) be used for any combination of the foregoing purposes. No portion of an
indemnity payment which is applied to replacement, repair or restoration of any
portion of the Mortgaged Property or which is released to Mortgagor shall be
deemed a payment against any Indebtedness or any Obligations.

3.7.2 Insurance Proceeds. Mortgagor will keep the Land, Improvements, Fixtures
and Personalty (collectively, the “Insured Premises”) insured by such company or
companies as Mortgagee may reasonably approve for the full insurable value
thereof in accordance with the Credit Agreement. Such insurance will be payable
to Mortgagee as the interest of Mortgagee may appear pursuant to the New York
standard form of mortgage clause or such other form of mortgage clause as may be
required by Mortgagee and will not be cancelable by either the insurer or the
insured without at least thirty days’ prior written notice to Mortgagee.
Mortgagor hereby assigns to Mortgagee the right to collect and receive any
indemnity payment otherwise owed to Mortgagor upon any policy of insurance
insuring any portion of the Insured Premises, regardless of whether Mortgagee is
named in such policy as a person entitled to collect upon the same. Any
indemnity payment received by Mortgagee from any such policy of insurance shall
be applied as set forth in the Credit Agreement. No portion of any indemnity
payment which is applied to the replacement, repair or restoration of any
portion of the Insured Premises or which is released to Mortgagor shall be
deemed a payment against any Indebtedness or any Obligations. Mortgagor will
keep the Insured Premises continuously insured as herein



--------------------------------------------------------------------------------

required and will deliver to Mortgagee the original of each policy of insurance
required hereby. Mortgagor will pay each premium coming due on any such policy
of insurance and will deliver to Mortgagee proof of such payment coming due on
any such policy of insurance and will deliver to Mortgagee proof of such payment
at least ten days prior to the date such premium would become overdue or
delinquent. Upon the expiration or termination of any such policy of insurance,
Mortgagor will furnish to Mortgagee at least ten days prior to such expiration
or termination the original of a renewal or replacement policy of insurance
meeting the requirements of this Mortgage. Upon foreclosure of this Mortgage,
all right, title and interest of Mortgagor in and to any policy of insurance
upon the Insured Premises which is in the custody of Mortgagee, including the
right to unearned premiums, shall vest in the purchaser of the Insured Premises
at foreclosure, and Mortgagor hereby appoints Mortgagee as the attorney in fact
of Mortgagor to assign all right, title and interest of Mortgagor in and to any
such policy of insurance to such purchaser. This appointment is coupled with an
interest and shall be irrevocable.

Section 3.8 Maintenance. Mortgagor will maintain the Mortgaged Property in good
condition and repair and will neither permit nor allow waste of any portion of
the Mortgaged Property. Mortgagor will promptly repair or restore any portion of
the Mortgaged Property which is damaged or destroyed by any cause whatsoever and
will promptly pay when due all costs and expenses of such repair or restoration.
Mortgagor will not remove or demolish any improvement or fixture which is now or
hereafter part of the Mortgaged Property and will cut no timber on the Mortgaged
Property without the express written consent of Mortgagee. Mortgagee shall be
entitled to specific performance of the provisions of this paragraph.

Section 3.9 Taxes and Assessments. Mortgagor will pay all taxes, assessments and
other charges which constitute or are secured by a lien upon the Mortgaged
Property, and will deliver to Mortgagee proof of payment of the same not less
than ten (10) days prior to the date the same becomes delinquent; provided that
Mortgagor shall be entitled by appropriate proceedings to contest the amount or
validity of such tax, assessment or charge so long as the collection of the same
is stayed during the pendency of such proceedings and Mortgagor deposits with
the authority to which such tax, assessment or charge is payable or with
Mortgagee appropriate security for payment of the same, together with any
applicable interest and penalties, should the same be determined due and owing.

Section 3.10 Due on Sale. Mortgagor agrees that if the Mortgaged Property or any
part thereof or interest therein if sold, assigned, transferred, conveyed or
otherwise alienated by Mortgagor, whether voluntarily or involuntarily or by
operation of law other than in accordance with the Credit Agreement, Mortgagee,
at its own option, may declare the Indebtedness secured hereby and all other
Obligations hereunder to be forthwith due and payable.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. If an Event of Default exists, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:



--------------------------------------------------------------------------------

4.1.1 Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.

4.1.2 Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property after an Event of Default and without Mortgagee’s prior written
consent, Mortgagee may invoke any legal remedies to dispossess Mortgagor.

4.1.3 Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alternations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 4.6.

4.1.4 Foreclosure and Sale. Commence proceedings to collect such sums, foreclose
this Mortgage and sell the Mortgaged Property. If default shall be made in the
payment of any amount due under this Mortgage, the Credit Agreement or any other
Credit Document, then, upon Mortgagee’s demand, Mortgagor will pay to Mortgagee
the whole amount due and payable under the Credit Agreement and the other Credit
Documents and all other Indebtedness or Obligations; and if Mortgagor shall fail
to pay such sums upon such demand, Mortgagee shall be entitled to sue for and to
recover judgment for the whole amount so due and unpaid together with costs and
expenses including the reasonable compensation, expenses and disbursements of
Mortgagee’s agents and attorneys incurred in connection with such suit and any
appeal of such suit. Mortgagee shall be entitled to sue and recover judgment, as
set forth above, either before, after or during the pendency of any proceedings
for the enforcement of this Mortgage, and the right of Mortgagee to recover such
judgment shall not be affected by any taking, possession or foreclosure sale
under this Mortgage, or by the exercise of any other right, power or remedy for
the enforcement of the terms of this Mortgage, or the foreclosure of the lien of
this Mortgage. At the option of the Mortgagee, this Mortgage may be foreclosed
by judicial proceedings, or by non-judicial foreclosure sale in accordance with
applicable laws, and to sell and dispose of the Mortgaged Property and all the
right, title, and interest of Mortgagor therein, by sale at any place authorized
by law as may be specified in the notice of such sale to the highest bidder. The
Mortgaged Property may be sold as a whole or in separate parts, parcels, or
tracts, including separate parts, parcels or tracts located in the same county,
and in such manner and order as the Mortgagee in its sole discretion may elect.
The exercise of the power of sale with respect to a separate part, parcel, or
tract of the Mortgaged Property in one county does not extinguish or otherwise
affect the right to exercise the power of sale with respect to the other parts,
parcels, or tracts of the Mortgaged Property in that or another county to
satisfy the obligation secured by the Mortgage, and the right and power of sale
arising out of any Event of Default shall not be exhausted by one or more sales
of the Mortgaged Property. At the foreclosure Mortgagee shall be entitled to bid
and to purchase the Mortgaged Property and shall be entitled to apply the
Indebtedness or Obligations, or any portion thereof, in payment for the
Mortgaged Property. The Mortgagee shall be authorized to retain an attorney to
represent him in



--------------------------------------------------------------------------------

such proceedings. The proceeds of the sale shall be applied in accordance with
Section 4.6 herein. Fees payable herein and otherwise under this Mortgage shall
be limited to those reasonable fees and expenses actually incurred at standard
hourly rates without reference to a specific percentage of the outstanding
balance of the Indebtedness. In case of a foreclosure sale of all or any part of
the Mortgaged Property and of the application of the proceeds of sale to the
payment of the Indebtedness or Obligations, Mortgagee shall be entitled to
enforce payment of and to receive all amounts then remaining due and unpaid and
to recover judgment for any portion thereof remaining unpaid, with interest. The
remedies provided to Mortgagee in this paragraph shall be in addition to and not
in lieu of any other rights and remedies provided in this Mortgage or any other
Credit Document, by law or in equity, all of which rights and remedies may be
exercised by Mortgagee independently, simultaneously or consecutively in any
order without being deemed to have waived any right or remedy previously or not
yet exercised.

Without in any way limiting the generality of the foregoing, Mortgagee shall
also have the following specific rights and remedies.

(a) To make any repairs to the Mortgaged Property which Mortgagee deems
necessary or desirable for the purposes of sale.

(b) To exercise any and all rights of set-off which Mortgagee may have against
any account, fund, or property of any kind, tangible or intangible, belonging to
Mortgagor which shall be in Mortgagee’s possession or under its control.

(c) To cure such Event of Default, with the result that all costs and expenses
incurred or paid by Mortgagee in effecting such cure shall be additional charges
on the Indebtedness or Obligations which bear interest at the interest rate set
forth in the Credit Agreement or applicable Credit Documents and are payable
upon demand.

(d) To foreclose on the Mortgaged Property and to pursue any and all remedies
available to Mortgagee at law or in equity, and in any order Mortgagee may
desire, in Mortgagee’s sole discretion.

4.1.5 Receiver. Upon the occurrence of an Event of Default, Mortgagee shall be
entitled to the appointment of a receiver to enter upon and take and maintain
full control of the Mortgaged Property in order to perform all acts necessary
and appropriate for the operation and maintenance of the Mortgaged Property
including the execution, cancellation or modification of leases, the making of
repairs to the Mortgaged Property and the execution or termination of contracts
providing for the construction, management or maintenance of the Mortgaged
Property, all on such terms as are deemed best to protect the security of this
Mortgage. The receiver shall be entitled to receive a reasonable fee for so
managing the Mortgaged Property. All rents collected pursuant to this paragraph
shall be applied in accordance with Section 4.6 herein. Mortgagee or the
receiver shall have access to the books and records used in the operation and
maintenance of the Mortgaged Property and shall be liable to account only for
those rents actually received. Mortgagee shall not be liable to Mortgagor or
anyone claiming under or through Mortgagor, or anyone having an interest in the
Mortgaged Property by reason of anything done or left undone by Mortgagor under
this Section 4.1.5. If the rents of the Mortgaged Property are not sufficient to
meet the costs of taking control and of



--------------------------------------------------------------------------------

managing the Mortgaged Property and collecting the rents, Mortgagee, at its sole
option, may advance funds to meet the costs. Any funds expended by Mortgagee for
such purposes shall become Indebtedness and Obligations of Mortgagor to
Mortgagee. Unless Mortgagee and Mortgagor agree in writing to other terms of
payment, such amounts shall be payable upon notice from Mortgagee to Mortgagor
requesting payment thereof and shall bear interest from the date of disbursement
at the rate stated in the Credit Agreement after the occurrence of an Event of
Default. The entering upon and taking and maintaining of control of the
Mortgaged Property by Mortgagee or the receiver and the application of rents as
provided in this Mortgage shall not cure or waive any Event of Default or
invalidate any other right or remedy of Mortgagee under this Mortgage.
Notwithstanding the appointment of any receiver or other custodian, Mortgagee
shall be entitled as secured party hereunder to the possession and control of
any cash deposits or instrument at the time held by, or payable or deliverable
under the terms of this Mortgage to, Mortgagee.

4.1.6 Other. Exercise all other rights, remedies and recourses granted under the
Credit Agreement and the other Credit Documents or otherwise available at law or
in equity.

Section 4.2 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
Lenders shall have all rights, remedies and recourses granted in the Credit
Agreement and the other Credit Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulated and concurrent, (b) may
be pursued separately, successively or concurrently against Mortgagor or others
obligated under the Credit Agreement and the other Credit Documents, or against
the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee or the Lenders, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or the Lenders in the enforcement of any
rights, remedies or recourses under the Credit Agreement and the other Credit
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 4.3 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Agreement and the other Credit Documents
or their status as a first and prior lien and security interest in and to the
Mortgaged Property. For payment of the Indebtedness, Mortgagee may resort to any
other security in such order and manner as Mortgagee may elect.

Section 4.4 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or



--------------------------------------------------------------------------------

recourse provided for under the Credit Agreement and the other Credit Documents,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation.

Section 4.5 Discontinuance of Proceedings. If Mortgagee or the Lenders shall
have proceeded to invoke any right, remedy or recourse permitted under the
Credit Agreement and the other Credit Documents and shall thereafter elect to
discontinue or abandon it for any reason, Mortgagee or the Lenders, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee or the Lenders, as the case may be, shall be restored to
their former positions with respect to the Indebtedness, the Obligations, the
Credit Agreement and the other Credit Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee and the
Lenders shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Mortgagee or the Lenders, as the
case may be, thereafter to exercise any right, remedy or recourse under the
Credit Agreement and the other Credit Documents for such Event of Default.

Section 4.6 Allocation of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

4.6.1 to the payment of the reasonable costs and expenses of taking possession
of the Mortgaged Property and of holding, using, leasing, repairing, improving
and selling the same, including, without limitation (1) receiver’s fees,
commissions and expenses, including the repayment of the amounts evidenced by
any receiver’s certificates, (2) Mortgagee’s reasonable court costs and
reasonable attorneys’ and accountants’ fees and expenses, (3) costs of
advertisement, and (4) the payment of all real estate taxes and assessments and
other charges subject to which the Mortgaged Property may be sold;

4.6.2 to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

4.6.3 the balance, if any, to the payment of the Persons legally entitled
thereto.

Section 4.7 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1.4 will, after the expiration of
any upset period, divest all right, title and interest of Mortgagor in and to
the property sold. Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, with or without process of law.

Section 4.8 Additional Advances and Disbursements; Costs of Enforcement.

4.8.1 If any Event of Default exists, Mortgagee and each of the Lenders shall
have the right, but not the obligation, to cure such Event of Default in the
name and on behalf of Mortgagor. All sums advanced and expenses incurred at any
time by Mortgagee or any Lender



--------------------------------------------------------------------------------

under this Section, or otherwise under this Mortgage, the Credit Agreement or
any of the other Credit Documents or applicable law, shall be deemed advances of
principal evidenced by the Credit Agreement and the other Credit Documents and
shall bear interest from the date that such sum is advanced or expense incurred,
to and including the date of reimbursement, computed at the rate or rates at
which interest is then computed on the Indebtedness, and all such sums, together
with interest thereon, shall be secured by this Mortgage.

4.8.2 Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection, foreclosure and other enforcement
of this Mortgage, the Credit Agreement and the other Credit Documents, or the
enforcement, compromise or settlement of the Indebtedness or any claim under
this Mortgage, the Credit Agreement and the other Credit Documents, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise. Attorneys’ fees and expenses
payable by Mortgagor under this Section 4.8 or otherwise under this Mortgage
shall be limited to those reasonable fees and expenses actually incurred at
standard rates without reference to a specific percentage of the outstanding
balance of the Indebtedness.

Section 4.9 No Mortgagee in Possession. Except as otherwise provided by law,
neither the enforcement of any of the remedies under this Article, the
assignment of the Rents and Leases under Article 5, the security interests under
Article 6, nor any other remedies afforded to Mortgagee under the Credit
Agreement and the other Credit Documents, at law or in equity shall cause
Mortgagee or any Lender to be deemed or construed to be a mortgagee in
possession of the Mortgaged Property, to obligate Mortgagee or any Lender to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee and its
successors and assigns all of its right, title and interest in and to all
Leases, whether now existing or hereafter entered into or modified, extended,
renewed or replaced, and all of its right, title and interest in and to all
Rents. If permitted under applicable law, this assignment is an absolute
assignment and not merely an assignment for additional security. So long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
revocable license from Mortgagee to exercise all rights extended to the landlord
under the Leases, including the right to receive and collect all Rents and to
hold the Rents in trust for use in the payment and performance of the
Indebtedness and the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the
Indebtedness and the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate, without notice by Mortgagee
(any such notice being hereby expressly waived by Mortgagor).



--------------------------------------------------------------------------------

Section 5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected first priority present assignment of the Rents arising
out of the Leases and all security for such Leases. Mortgagor acknowledges and
agrees that upon recordation of this Mortgage Mortgagee’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to Mortgagor and
all third parties, including, without limitation, any subsequently appointed
trustee in any case under Title 11 of the United States Code (the “Bankruptcy
Code”), without the necessity of commencing a foreclosure action with respect to
this Mortgage, making formal demand for the Rents, obtaining the appointment of
a receiver or taking any other affirmative action.

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

Section 5.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Mortgage constitutes a “Security Agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents and Property Agreements.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents and Property Agreements and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents and Property
Agreements sent to Mortgagor at least five days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor.

Section 6.2 Financing Statements. Mortgagee may prepare, in form and substance
satisfactory to Mortgagee, such financing statements and such further assurances
as Mortgagee may, from time to time, reasonably consider necessary to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagee may
cause such statements and assurances to be recorded and filed, at such times and
places as may be required or permitted by law to so create, perfect and preserve
such security interest. Mortgagor represents and warrants



--------------------------------------------------------------------------------

that the exact legal name and address of the Mortgagor are as set forth in the
first paragraph of this Mortgage; and a statement indicating the types, or
describing the items, of collateral is set forth hereinabove. Mortgagor
represents and warrants that the location of the collateral that is Personalty
is upon the Land. Mortgagor covenants to furnish Mortgagee with notice of any
change in the name, identity, corporate structure, residence, principal place of
business or mailing address of Mortgagor within ten (10) days of the effective
date of any such change and Mortgagor covenants to promptly execute any
financing statements or other instruments deemed necessary by Mortgagee to
prevent any filed financing statement from becoming misleading or losing its
perfected status.

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage. The collateral
is or includes fixtures.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with the provisions of the Credit
Agreement.

Section 7.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; however, no such party shall be entitled to any
rights thereunder without the prior written consent of Mortgagee.

Section 7.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures and Property
Agreements in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the Mortgaged Property, and (d) while any Event of
Default exists, to perform any obligation of Mortgagor hereunder, however:
(1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the rate or rates at which interest is then computed on the Indebtedness;
(3) Mortgagee as such attorney-in-fact shall



--------------------------------------------------------------------------------

only be accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this Section.

Section 7.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the Lenders, and Mortgagor and their
respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 7.5 No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Credit
Agreement and the other Credit Documents shall not be deemed to be a waiver of
same, and Mortgagee or the Lenders shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.

Section 7.6 Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall govern.

Section 7.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations, this Mortgage shall be null and
void, and upon Mortgagor’s request, Mortgagee, at Mortgagor’s expense, shall
release and cancel of record the liens and security interests created by this
Mortgage or reconvey the Mortgaged Property to Mortgagor. In addition, as long
as no Event of Default has occurred and is then continuing or would be caused
thereby, if Mortgagor sells or transfers for value any portion of the Mortgaged
Property as permitted under the Credit Agreement, Mortgagee shall release the
liens and security interests created by this Mortgage on such Mortgaged Property
or reconvey such Mortgaged Property to Mortgagor, concurrently with the
consummation of such sale or other transfer. Such release or reconveyance shall
be at Mortgagor’s sole cost and expense, and only upon not less than thirty
days’ prior written notice to Mortgagee.

Section 7.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or the Lenders.

Section 7.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage and the
Obligations shall be governed by the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law of the State
of New York), without regard to conflicts of laws principles.

Section 7.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.



--------------------------------------------------------------------------------

Section 7.11 Entire Agreement. This Mortgage, the Credit Agreement and the other
Credit Documents embody the entire agreement and understanding between Mortgagee
and Mortgagor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the
Mortgage may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This agreement may be amended only with the
written consent of the Mortgagor and Mortgagee, or their respective heirs,
successors and assigns.

Section 7.12 Limitation on Recovery. The recovery of Mortgagee under this
Mortgage is limited to $150,000,000.00 in principal, plus unpaid interest on
such principal amount, attorneys’ fees, and cost incurred in enforcing the
secured obligations, and any advances by Mortgagee made under this Mortgage to
protect the security of the Mortgage.

ARTICLE 8

LOCAL LAW PROVISIONS

Section 8.1 Insurance and Taxes. Mortgagor shall at all time provide, maintain
and keep in force or cause to be provided, maintained and keep in force, at no
expense to Mortgagee, policies of insurance in form and amounts and issued by
companies, associations or organizations reasonably satisfactory to Mortgagee
covering such casualties, risks, perils, liabilities and other hazards as set
forth in the Credit Agreement or as Mortgagee reasonably requires. Mortgagor
shall pay, or cause to be paid prior to delinquency, all real property taxes and
assessments, general and special, and all other taxes and assessments of any
kind or nature whatsoever, including, without limitation, nongovernmental levies
or assessments such as maintenance charges, levies or charges resulting from
covenants, conditions and restrictions affecting the Mortgaged Property, which
are assessed or imposed upon the Mortgaged Property, or become due and payable,
and which create, may create or appear to create a lien upon the Mortgaged
Property or any part thereof, or upon any person, property, equipment or other
facility used in the operation or maintenance thereof (all the above
collectively hereinafter referred to as “Impositions”); provided, however, if,
by law any such Imposition is payable, or may at the option of the taxpayer be
paid, in installments, Mortgagor may pay the same or cause it to be paid,
together with any accrued interest on the unpaid balance of such Imposition, in
installments before any fine, penalty, interest or cost may be added thereto for
the nonpayment of any such installment and interest. If Mortgagor does not pay
such insurance premiums and Impositions in accordance with the foregoing,
Mortgagee may pay such amounts and Mortgagor shall reimburse Mortgagee upon
demand for such payments and such reimbursement obligation shall be added to the
Obligations secured hereby.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers AND DELIVERED by
authority of its board of directors duly given.

 

THE PANTRY, INC.   By:         (SEAL)   Name:     Frank G. Paci     Title:   Sr.
Vice President – Finance,       Chief Financial Officer and Secretary

STATE OF                                     

COUNTY OF                                 

The foregoing instrument was acknowledged before me this              day of
                                                     , 2007, by Frank G. Paci,
Sr. Vice President-Finance, Chief Financial Officer and Secretary of The Pantry,
Inc., a Delaware corporation, on behalf of the corporation. He is personally
known to me or has produced                                               as
identification.

 

  

Notary Public:

State and County as aforesaid:

My Commission expires:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Beneficiary has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers.

 

WACHOVIA BANK, NATIONAL ASSOCIATION a national banking association By:    
Name:     Jorge A. Gonzalez Title:   Managing Director

STATE OF                                      

COUNTY OF                                  

The foregoing instrument was acknowledged before me this              day of
January, 2008, by Jorge A. Gonzalez, the Managing Director of Wachovia Bank,
National Association, a national banking association, on behalf of the
association. He is personally known to me or has produced
                                         as identification.

 

  

Notary Public:

State and County as aforesaid:

My Commission expires:



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

ORIGINAL SECURITY INSTRUMENTS

STATE OF FLORIDA

Multi-State Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing

 

Store # of Stores Currently Owned & Covered by Original Security Instrument

   County    Book    Page   

Record/

Instrument #

   Date
Recorded

6161, 6527, 6535, 1102, 1106, 1119, 1202, 1220, 1223

   Alachua    2176    330    1543272    06/24/98

2416

   Alachua    2269    218    1652774    12/27/99

6175

   Baker          1998-3138    06/24/98

6051, 1013

   Bradford    767    293    1998-108981    06/24/98

6094, 6128, 6131, 6145, 6156, 6513, 6528, 6542, 6549, 6210, 6229, 6149

   Brevard    3860    342    98121077    06/24/98

2111, 2236

   Brevard    4104    3573    99243183    12/23/99

6183, 6279, 1286

   Citrus    1250    318    1018146    06/24/98

2119

   Citrus    1341    2013    1109448    12/30/99

6042, 6267, 6286, 6290, 6295, 6510, 6519, 6548, 1172, 1228

   Clay    1727    348    9826727    06/24/98



--------------------------------------------------------------------------------

6038, 6039, 6073, 6116, 6130, 6152, 6159, 6160, 6163, 6169, 6230, 6236, 6271,
6273, 6285, 6293, 6296, 6299, 6515, 6517, 6518, 6534, 1084, 1095, 1127, 1132,
1133, 1134, 1136, 1158, 1195, 1208, 1231, 1245, 1250, 1253, 1261

   Duval    8986    971    98151568    06/24/98

1229, 1233, 1265, 1267, 1278, 1290

   Flagler    619    1556    98013822    06/25/98

1309

   Gilchrist    N/A    N/A    2003002102   

6288, 6512

   Hernando    1201    1162    98026983    06/24/98

6079, 6298

   Lake    1620    1765    98-47089    06/24/98

2322, 2575, 2798, 2800, 2804, 2292, 2403, 2503, 2108, 2114, 2118, 2322

   Lake    1782    2391    2000000500    01/14/00

6274, 1041

   Levy    646    742    325264    06/24/98

6070, 6524, 1237, 1238, 1242, 1251, 1259, 2105, 2120, 2122, 2123, 2314, 2321,
2326, 2328, 2405, 2908

   Marion    2516    1224    98056733    06/25/98

6109, 6158, 6262, 6284, 1262

   Nassau    839    408    9815449    06/25/98

6155, 6157, 6165, 6294, 6532, 1227, 1240, 1276

   Orange    5514    2910    1998-0258139    06/30/98

1205, 1236, 1239, 1266

   Osceola    1509    1381    98071788    06/25/98

6120, 6195, 6283, 6516

   Pasco    3956    1478    98074816    06/23/98



--------------------------------------------------------------------------------

2209, 2125

   Polk    4375    618    99201577    12/28/99

6272, 6289, 6537

   Putnam    763    1014    05817504278    06/24/98

2426, 2777, 2107, 2157, 2235, 2802, 2053, 2117

   Putnam    812    95       12/27/99

6084, 6118, 6249, 1035, 1043, 1069, 1101, 1248, 1279

   St. Johns    1328    1123    98027853    06/24/98

2291, 2576

   St. Johns    1463    565       12/27/99

6282, 1066, 1113, 1226, 1244, 1277

   Seminole    3450    226    223408    06/25/98

6081, 6082, 6150, 6167, 6168, 6504, 6511, 1256, 1263, 1271, 1273

   Volusia    4321    2246    98118987    07/01/98

2072, 2184, 2258, 2271, 2419, 2430, 2074, 2234, 2574, 2910, 2046, 2050, 2408,
2505, 2102, 2104, 2115, 2806, 2904

   Volusia    4507    304    1999-249820    12/23/99